TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00032-CR


Ex parte Joey Rean




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-08-302820, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R
PER CURIAM
		Mr. David L. Botsford has filed a motion to be substituted as counsel on appeal. 
Concurrently, Mr. Rick Reed, appellant's appointed counsel, has filed a motion for leave to
withdraw as attorney of record.  Additionally, appellant has signed Botsford's motion, indicating his
consent to the substitution.
		Reed's motion to withdraw and Botsford's motion to substitute are granted, and
David L. Botsford is designated appellant's lead counsel.  See Tex. R. App. P. 6.1, 6.5(d). 
		Botsford has also filed a motion to extend time to file his appellate brief, which was
due on February 12, 2009.  Botsford requests an extension of 30 days from the date that the motion
to substitute is ruled upon by this Court.  We grant the motion and order counsel to file his brief no
later than May 21, 2009.
		It is ordered April 21, 2009.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish